 84DECISIONSOF NATIONALLABOR RELATIONS BOARDCourtesy Volkswagen,Inc.andLocal 259, Internation-alUnion,UnitedAutomobile,Aerospace andAgriculturalImplementWorkers of America,UAW. Cases 29-CA-2496 and 29-CA-2627November 7, 1972APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentDECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn June 9, 1972, Administrative Law Judge'Thomas D. Johnston issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptas modified herein.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Courtesy Volkswag-en, Inc.,Woodbury, New York, its officers, agents,successors and assigns, shall take the action set forthin said recommended Order, as herein modified.1.Delete in paragraph 1(g) the words "In any likeor related manner" and substitute the words "In anyother manner."2.Substitute the attached notice for that of theAdministrative Law Judge.IThetitleof"TnaL Examiner" was changed to "Administrative LawJudge" effective August`19, 1972.2TheRespondent has excepted to certain credibility findings made bytheAdministrative Law Judge,It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandardDryWallProducts,Inc, 91 NLRB 544, enfd 188F 2d 362 (C A 3) We havecarefullyexamined the record and find no basis for reversing his findings.3 In view of the nature of the Respondent's unfair labor practices, wedeem a broadorderappropnateAccordingly,we shall amend theAdministrativeLaw Judge's recommended Order to this extentWE WILL, upon request, bargain collectively ingood faith with Local 259, International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, as theexclusive representative of our employees in theunit described below with respect to the wagereopener. The appropriateunit is:All service shop employees of the employerlocatedattheemployer's 8025 JerichoTurnpike location, excluding office clericalemployees, new and usedcar salesmen,guards and supervisors as defined in the Act.WE WILL NOT deal individually with ouremployees concerning wages in derogation oftheirbargaining representative or threaten ouremployees with discharge or lockouts or giveparties for them to induce them to accept ourwage offers.WE WILL NOT offer our employees money towithdraw from the Union.WE WILL NOT threaten our striking employeeswith bodily harm or discharge to induce them toabandon the Union and return to work.WE WILL offer to J. Carley immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent posi-tion without prejudice to his seniority and otherrights and privileges, and make him whole for anyloss of pay suffered by reason of our refusal toreinstate him on November 8 or 9, 1971.WE WILL, upon application, offer immediateand full reinstatement to Narine Ramlogan,Harry Ramdath, Daniel Ruffi, Andrew Holokyrs,Harry Singh, Michael Morgan, and Brian Mor-gan and we will make each of them along withSolomon Patterson whole for any loss of paysufferedas a resultof our refusal to reinstate themon November 8 or 9, 1971, until the date eachemployee was offered reinstatement in February1972.WE WILL NOT discourage membership in orsupportofLocal 259, InternationalUnion,United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, or anyother labor organization by discharging any ofour employees or by discharging or refusing toreinstate any of our employees who join a lawfulstrike and who are entitled to reinstatement afterthey have made proper application, or by other-200 NLRB No. 15 COURTESY VOLKSWAGEN, INC.85wise discriminating against any employees inregard to hire, tenure of employment, or any termor condition of their employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform, loin, or assist any labor organization, tobargain collectively through representatives oftheirown choosing, to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.COURTESY VOLKSWAGEN,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application, after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,16Court Street, Fourth Floor,Brooklyn, New York 11241, Telephone 212- 596-3535.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEdischarging an employee; soliciting striking employees bythreats and promises to abandon the Union and return towork; and by discharging and refusing to reinstate strikingemployees. It was further alleged the strike was an unfairlabor practice strike caused and prolonged by Respondent.Respondent in its answer filed on February 22, 1972,denied having violated Section 8(a)(1),(3),or (5) of the Act.The issues are whether Respondent violated Section8(a)(l),(3),and (5) of the Act by bargaining with the Unionin bad faith or by bargaining directly with the employees;whether Respondent made threats or promises to employ-ees to accept Respondent's wage offer; whether Respon-dent through threats or promises solicited striking employ-ees to abandon the Union and return to work; whetheremployees were discriminatorily discharged and refusedreinstatement; and whether the strike was an unfair laborpractice strike caused or prolonged by Respondent.At the hearing the parties were afforded full opportunityto introduce relevant evidence, to examine and cross-examine witnesses, to argue orally on the record, and tosubmit briefs.Upon the entire record in this case and from myobservation of the witnesses, and after due consideration ofthe brief filed by Respondent,2 I hereby make the fol-lowing: 3Findings and Conclusions1.THE BUSINESS OF THE RESPONDENTRespondent, a New York corporation, with its principaloffice and place of business located at Woodbury, NewYork, is engaged in the retail sale, servicing and distribu-tion of automobiles and related products. During the pastyear Respondent's gross revenues derived from its opera-tions exceeded $500,000 and it purchased and receivedautomobiles, automobile parts, and other goods andmaterials valued in excess of $50,000 which were shippeddirectly to it in New York from places located outside theState of New York.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.THOMAS D. JOHNSTON, Trial Examiner: These cases wereheard at Brooklyn, New York on March 8, 9, and 10, 1972,pursuant to charges filed by Local 259, InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW (herein referred toas the Union) on August 18 and November 26, 1971,1 anda consolidated complaint issued on February 14, 1972. Theconsolidated complaint alleges that Courtesy Volkswagen,Inc., (herein referred to as Respondent) violated Section8(a)(l),(3), and (5) of the National Labor Relations Act, asamended (herein referred to as the Act) by bargaining withtheUnion in bad faith; bargaining directly with theemployees; threatening employees and promising thembenefits to accept Respondent's wage offer; temporarilyIAll the dates referred to are in 1971 unless otherwise stated2Neither the General Counsel or Charging Party submitted briefs3Respondent'smotion to dismiss the allegations in the complaint,alleging Parts Manager Harry Wright offered employees certain benefits toII.THELABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Local 259, Interna-tionalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundRespondent and the Union are parties to a collective-bargainingagreementeffective from February 10, 1970,untilJuly 1, 1972,4 coveringa bargainingunit described as"all serviceshop employees of the employer located at theinduce themto acceptRespondent'swage offer,will be disposed of by myfindings and conclusionsinfra,without requiring a specific ruling4A memorandum of agreement between the parties,although receivedin evidence was not includedinGeneral Counsel's exhibitsHowever, in(Continued) 86DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer's 8025 Jericho Turnpike location excluding officeclerical employees, new and used car salesmen, guards andsupervisors as defined in the Act."5Appendix "A" subsection (b) of this agreement providesin pertinent part as follows: "The parties hereto agree thateffective July 1, 1971 this agreement shall be reopened forthe purpose of renegotiating wages only."The unsigned collective-bargaining agreement was iden-tifiedby Respondent's President Frank O'Connor, whoalsoverified therewas a July wage reopener. Thisagreement,which was the initial collective-bargainingagreement between the parties, resulted from negotiationsparticipated in by President O'Connor and Attorney JamesJ.Dean for Respondent and Business Representative FredVelez,BrianMorgan, and Andrew Holokyrs for theUnion. Both Morgan and Holokyrs are employees in thebargainingunitand in addition to serving on thebargaining committee held the positions of shop stewardand assistant shop steward, respectively. During negotia-tions Business Representative Velez acted as spokesmanfor the Union.The Union also represents employees of other employersincluding those of Queensboro Volkswagen, Inc., withwhich it was negotiating an agreement in the spring of1971.The issues involved in the instantcasesarose out of thewage reopener clause.B.Bargaining DirectlyWith the Employees;Threatening and Promising Employees Benefits toAccept Respondent'sWage Offer and theDiscriminatory Discharge of Narine Ramlogan6Shop Steward Morgan testified Respondent's ServiceManager Bruce Kitchen 7 broached the subject of the wagereopener around February at which time he inquired whatMorgan had in mind. When Morgan replied there was anunwritten agreement they were to get the same wages asnegotiated at Queensboro8 Kitchen commented thereshould be no problem. Around the latter part of Marchpursuant to Kitchen's request Morgan informed him of therates agreed on in the Queensboro agreement .9 Kitchenagain commented there should be no problem. However,Shop Steward Morgan testified, around the first part ofJune,Kitchen on several occasions asked him how theemployees felt about accepting a 7-percent wage increasebecause the Company could not afford to give them theQueensboro rates.i° Morgan's replies were while he didn'thave any authority to accept or reject his offers theemployees would not be pleased with anything less thanthe Queensboro rates. Morgan stated he further informedKitchen if those rates were not going to be given he wouldinform the Union to start negotiations.ServiceManager Kitchen, who had been authorized byview of the record, such memorandum could not affect the disposition ofthese cases5Respondent in its answer admitted the appropriateness of thebargaining unit and that the Union represented the employees.8The spelling of Narine Ramlogan's name appears as contained in therecord since the consolidated complaint spelled his first name as bothNarine and Nonne.rRespondent amended its answer admitting Bruce Kitchen was asupervisor within the meaning of the ActPresident O'Connor to negotiate wages, denied he had evertoldMorgan the Company would pay the Queensbororates.According to him, in early June, Morgan informedhim the Union wanted to reopen wages in accordance withthe agreement and were requesting the Queensboro wagepackage. Kitchen responded by advising Morgan he wouldthink it over and make an offer.Kitchen's offer presented to Morgan 5 or 6 days laterincluded a 60-cents-an-hour increase for the A mechanicseffective July 1 with an additional 30 cents on January 1,1972; a 40-cents-an-hour increase for the B mechanicseffective July 1 with an additional 25 cents increase onJanuary 1, 1972; a 30-cents-an-hour increase for the usedcar reconditioning employee effective July 1 with anadditional 10 cents increase on January 1, 1972; a 20-cents-an-hour increase for the utility category employeeseffective July 1with an additional 10 cents increaseeffective July 1, 1972; and a 40-cents-an-hour increase forthe A parts employee effective July 1 with an additional 25cents increase on January 1, 1972. Morgan's response wasalthough he was not satisfied with the offer he would haveto bring it up to the employees.Shop Steward Morgan testified Kitchen subsequentlyproposed offering the employees the Queensboro rateswithout incentive pay or a $1-an-hour raise and half of theincentive pay over 40 hours, or a 10-percent pay increasewith the same incentive pay over 40 hours. On severaloccasions he requested Morgan to urge the employees toaccept the proposal which Morgan refused. According toMorgan on one occasion Kitchen held a meeting of theshop employees at which he presented the proposal to theemployees.AlthoughKitchen told the employees theywould get laid off and he would replace them with Bmechanics the proposal was not accepted. Since no otherwitnesses corroboratedMorgan's testimony concerningthis alleged meeting at which all of the employees wereallegedly present, I do not find the evidence sufficient toestablish such a meeting was held. Morgan on severaloccasions was confused about the dates and numbers ofmeetings held and thisalleged meetingwas not referred toin hisdirect examination.Respondent on June 15 treated the shop employeeswhich included the bargaining unit to a paid-for dinner atManero's Steak House.ii Similarmeetingshad been heldpreviously where, as here, shop problems were discussed.However, Shop Steward Morgan, Assistant Shop StewardAndrew Holokyrs, and Narine Ramlogan testified ServiceManager Kitchen also brought up the subject of wages.According to both Morgan and Holokyrs, Service Manag-erKitchen presented the employees with some writtenfigureswhich he described as Respondent's final offertelling them it was all the Company could afford. Althoughsome of the employees including Holokyrs looked at the8No evidence was adduced at the hearing to establish any suchunwritten agreement existed9The new Queensboro agreement was effectivefrom April 28, 1971,until April 27, 197310PresidentO'Connorconfirmed Respondent's first offer was given inpercentage figures11No allegation was made in the consolidated complaint that Respon-dent violatedthe Act bypaying for the employees'dinners at this meeting COURTESY VOLKSWAGEN, INC.figures presented both Morgan and Holokyrs informed theemployees and Kitchen he had no right to bargain withthem and told them they shouldn't bargain with Kitchen orget involved. Morgan also recalled Kitchen telling anotheremployee Dan Ruffin 12 if he went on strike they would beout indefinitely and that Kitchen encouraged the employ-ees to look at the offer by telling them if they wanted to behard-nosed they would all end up walking the sidewalks.Holokyrs could not recall and no evidence was presentedto establish the specific offer made by Kitchen on thatoccasion.ServiceManagerKitchen'sversionwasHolokyrsbrought up the subject by asking him how the Companystood on wages. However, before he could reply, Morganinterruptedby stating they had already discussed apackage and mentioned the amounts. When Holokyrsinquired whether he felt that was all the Company couldafford,Kitchen replied it was a fair and equitable payraise.Kitchen denied there was any other conversationconcerning wages or that Morgan or Holokyrs had toldhim he could not discuss wages with the employees as wellas denying the other remarks attributed to him. However,Respondent's Parts Manager Harry Wright,13 who testifiedHolokyrs brought up the subject by asking what they weregoing to get in the raise coming up under the contract,stated it was Kitchen rather than Morgan who suppliedHolokyrs with the figures. Wright, who was seated at theopposite end of the table from Kitchen, stated theemployees at his end of the table seemed satisfied with thefigures presented and he heard Kitchen discussing withHolokyrs and Morgan the difference in wages between theA and B mechanics and Kitchen informing them thatpercentage wise the raise should be the same. Wright couldnot recall any mention of a strike or either Holokyrs orMorgan informing Kitchen he couldn't discuss wages withthe employees. Wright denied Kitchen passed out anythingin writing to the employees.Icredit the testimonies of Morgan, Ramlogan,14 andHolokyrs and find Service Manager Kitchen brought upthe subject of wages at the meeting and presented theemployeeswith Respondent's wage offer despite beingadmonished not to bargain with the employees. PartsManager Wright corroborated their testimonies that it wasKitchen rather than Morgan who presented the figuresthereby contradicting Kitchen's testimony it was Morgan.In addition to being contradicted by Respondent's ownwitness,Kitchen, who testified in an evasive manner andprofessed ignorance of matters reasonably within hisknowledge, did not impress me as a credible witness and tothe extent his testimony is uncorroborated herein Idiscredit it.Regardless of who initiated the subject bothWright and Kitchen admitted the employees were told ofRespondent's offer despite the fact it had never beenpresented to the Union. Since neither Ramlogan, Holo-kyrs, or Daniel Ruffin corroborated Morgan's testimonyabout the strike being mentioned I do not find the evidencesufficient to establish the strike was discussed.12Although Dan Ruffim testified he was not questioned concerning thisincident.13Respondent amended its answer admitting Harry Wright was asupervisor within the meaning of the Act.14 Inmaking these and subsequent credibility resolutions, I have87Shop Steward Morgan testified on several occasionsfollowing the dinner meeting Service Manager Kitcheninformed him if the employees didn't accept Respondent'soffer they would probably be out on strike indefinitely andprobably never get theirjobs back. Morgan's response wasthe employees wouldn't be afraid to strike if necessary. Healso told Kitchen while he didn't want to accept or rejecthis offers and had no authority without the Union to ratifyany agreements he preferred the Queensboro rates.Shop Steward Morgan testified around June 30 Kitchensolicited him to urge the employees to accept Respondent'soffer otherwise there might be a lockout. According toMorgan, Kitchen also offered him $500 if he would dropout of the Union. Morgan also testified between June 15and July 8 after having received complaints from variousemployees Kitchen had threatened or scared them aboutlosingtheir jobs if they didn't accept his offer,15 heconfronted Kitchen with the accusations and requestedKitchen to stop negotiating with the employees individual-ly.Kitchen's reply was he wasn't negotiating but onlyshowing them facts and figures to make them realize whatthe Union was asking was absurd and Respondent's offerwas all it could afford. Morgan informed Kitchen anynegotiations should be conducted with the authorizedunion representatives and inquired whether he should callBusinessRepresentative Velez which offer Kitchen de-clined.ServiceManager Kitchen acknowledged around themiddle of June following the dinner meeting he informedMorgan Respondent could possibly afford to change itsoffer from 60 cents and 30 cents to 70 cents and 20 centswhich would give the employees another 10 cents an hourfor the first 6 months. He denied offering $500 to Morganto drop out of the Union and making any threats toemployees about what would happen if they didn't acceptRespondent's proposed offer.Icredit Shop Steward Morgan's testimony concerninghis conversations with Service Manager Kitchen pertainingto the subject of the wage reopener and further find ServiceManager Kitchen informed Morgan there would probablybe a strike and employees would probably be outindefinitely and probably never get their jobs back andthreatened him that there might be a lockout if they didn'taccept Respondent's wage offer. I further find Kitchenoffered him money to drop out of the Union. For reasonspreviously stated I discredit Kitchen's denials in additionto the fact this conduct is consistent with Kitchen'sunlawful solicitation of employees through threats toaccept Respondent's wage offer discussedinfraShop Steward Morgan, Assistant Shop Steward Holo-kyrs, and Narine Ramlogan all testified around July 8,ServiceManager Kitchen held a meeting of the employeesin the bargaining unit in the backyard during coffeebreak.According to their undenied testimonies they were in-structed to attend this meeting by Respondent's ForemanGeorge Hickey. Morgan testified Kitchen presented theemployees with what he said was Respondent's final offerconsidered those statements contained in the affidavits of both Morgan andRamlogan which were alleged as being inconsistent with their testimoniesand offered for impeachment purposes as well as their explanations of suchalleged discrepancies.15No witnesses testified concerning these alleged threats by Kitchen. 88DECISIONS OF NATIONALLABOR RELATIONS BOARDand told them if they couldn't come to an agreement thatday there would be a lockout the next day. The offerincluded a 70-cents-an-hour raise for the A mechanicsretroactive to July 1 with an additional 25-cent raise onJanuary 1, 1972 and a 50-cents-an-hour raise for the Bmechanics and other classifications retroactive to July 1with an additional 15-cent raise effective January 1, 1972.16When Morgan protested Kitchen's conduct was illegal,Kitchen asked the employees if they were going to letMorgan speak for them and be responsible for them losingtheir jobs. He also asked them if they wanted to lose theirjobs and go on strike. Kitchen repeated it was Respon-dent's final offer and told them if they didn't accept it theywould be locked out the next day. Kitchen then asked eachemployee individually how they felt about the offer. WhenNarine Ramlogan, who was the first employee asked,replied he didn't like it, Kitchen cursed him and told himtopack his tools and get out on the street. Whilequestioning each employee about how they felt about theoffer Kitchen reminded them of favors which Respondenthad done for them. Morgan continued to protest Kitchen'saction and of putting the employees on the spot by the voteand told Kitchen if he wanted to continue offering wageshe would call Business Representative Velez about theprocedures.Kitchen 'responded by saying what he saidwent.When Morgan asked him what he meant and statedBusiness Representative Velez would have to ratify anyagreement, Kitchen replied he didn't care about Velez orthe other union representatives, naming a few, and aftercursing the Union told the employees they were the Unionand didn't need anything. Morgan told Kitchen theemployees could not accept the offer and the Queensborowages were still theirs. After a majority of the employeeshad agreed to accept the offer, Kitchen then told them theydidn'tneed the Union and nothing had to be signedbecause the employees had agreed upon it.Assistant Shop Steward Holokyrs corroborated Mor-gan's testimony about Kitchen presenting the employeeswith a final retroactive wage offer, questioning eachemployee how he felt, reminding them of company favorsand Ramlogan's discharge. Holokyrs also recalled Kitchentelling the other employees if they didn't like the offer theycould join Ramlogan in the street and didn't need anyunion officials to bargain because Shop Steward Morganwas there. Holokyrs also protested Kitchen's action bytelling the employees Kitchen wasn't allowed to bargainwith them. According to Holokyrs only three employees,BrianMorgan, Ramlogan, and himself, refused to acceptthe offer and as the meeting ended he heard Kitchencomment it was all sewed up and there was nothing moreto discuss.Narine Ramlogan further corroborated their testimoniesby testifying Kitchen told them it was the Company's lastoffer because they couldn't pay anymore and if they didnot accept the offer that day the doors would be locked thenext day. Kitchen, after mentioning favors which the16PresidentO'Connor corroborated the amounts of the offermade withthe exception the utilityclassificationwould receive a 30-cents-an-hourincreaseon July 1 with an additional10-cent raiseJanuary 1, 1972.17 Since Service Manager Kitchen's testimonyconcerning the date of themeeting wascorroborated by President O'Connor andin view of Morgan'sconfusion over datesand Holokyrs' inability to recall theexact date of thisCompany had done for employees, including one forRamlogan, asked him how he felt about the Company'soffer.When he replied he didn't like it, Kitchen cursed himand told him to pack his tools and get out. Ramlogan thenleft the meeting and went into the shop accompanied byForeman George Hickey to get his tools. However, whenForeman Hickey did not help him pack his tools hedecided to wait and talk to Shop Steward Morgan abouthis termination.ServiceManager Kitchen acknowledged attending ameeting with the employees but claimed it occurred onJune 28 ratherthanJuly 8.17 However, he claimed heattended at Morgan's requestafter he had given Morganpermission to hold a meeting with the employees in thebackyard. Kitchen testified when he arrived Morgan askedhim if the 70-cent and 20-cent package was the maximumthe Company could afford to pay them. After he replied itwas therewas some discussionbetween Morgan and theemployees with some of them expressing their feelings foror against it.Kitchen stated he told the employeesPresidentO'Connor was being fair and equitable andmentioned specific examples of favors which the Companyhad done for employees. According to him Morgan askedthe employees if they would like to have a vote as towhether the package was good or bad. When Kitchenindicated he thought he should not be there he was askedto stay.Morgan then asked each individual employee if hewas for or against the package offered by Respondent. Ashe recalled the vote was seven for accepting Respondent'soffer and six against including a vote against by BrianMorgan for his brother Michael Morgan who was notpresent.When the results were completed Morgan cursedthe employees who didn't respond. Kitchen informedMorgan the conclusion they had come to would have to beput in writing and left. Kitchen denied telling NarineRamlogan to pack his tools and leave or making anysimilar remarks to any other employees or about theUnion.Based upon the testimonies of Morgan, Ramlogan, andHolokyrs, which I credit, I find that Service ManagerKitchen held the meeting with the employees, made them afinalretroactivewage offer,18 threatened them withdischarge or a lockout if they didn't accept the wage offer,polled them individually how they felt about accepting thewage offer, and dischargedRamlogan19for opposing theoffer all despite protest of Kitchen's conduct by bothMorgan and Holokyrs. In making these findings, IdiscreditKitchen's version for reasons previously stated.Moreover,whileKitchen claimedMorgan called themeeting the undenied testimonies establish the employeeswere instructed to attend by Respondent's ForemanHickey. Further, Kitchen's actions in dealing directly withthe employees while disregarding the Union is consistentwith his previous conduct. Kitchen admitted the employeesvoted on Respondent's wage offer and claimed he hadmeeting, I find such meeting was heldon June 28 rather than July 8.isAccording to Respondentthe wage ratewould become effective July 1but would be paid retroactive from the datesubsequentlyratified byBusinessRepresentative Velez.19Ranilogan's discharge,as discussedinfra,was only temporary. COURTESY VOLKSWAGEN, INC.reached an agreement with them notwithstanding suchwageoffer had never been presented to the Union.That same afternoon pursuant to their inquiry ServiceManager Kitchen advised Morgan, Holokyrs, and Ramlo-gan that Ramlogan had not been terminated. According toMorgan, Kitchen's explanation was he had just gotten hotunder the collar. Morgan further advised Kitchen regard-lessof the outcome the Union still had to ratify anyagreementand since it required a unanimous vote and thethreeof them didn't accept anything less than theQueensboro rates, the matter would still have to benegotiated.ServiceManager Kitchen acknowledged Morgan, Ram-logan, and Holokyrs had visited his office later that daybut claimed Morgan said they wanted a higher wage ratethan everybody else because they were not happy with thewage rateswhich were offered. Kitchen replied he was notpermitted to do that. He denied any statements were madeconcerningRamlogan's job. Andrew Holokyrs deniedeitherMorgan, Ramlogan, or himself had asked Kitchenabout giving them additional money than offered the otheremployees.Icredit the testimonies ofMorgan, Holokyrs, andRamlogan as to the purpose of their visit concerningRamlogan's termination and find contrary to Kitchen'scontentiontheywere not seeking higher wages forthemselves but only reminding Kitchen that regardless ofhis unlawful conduct in reaching an agreement with theemployees he was still required to negotiate with theUnion.Although Ramlogan stated he didn't punch out he wasuncertain whether he performed any more work that day.According to his undenied testimony the signout time onhis timecard, which was in ink rather than punched by thetimeclock, was not made by him. Although Respondent'srecords indicate he did perform additional work thatafternoon, inasmuch as no contention has been made hesuffered any loss of pay as a result of his temporarytermination, no finding is necessary.Moreover ServiceManager Kitchen acknowledged. the timecards themselvesdo not showactual timespent performingjobs.According to Morgan and Holokyrs that same afternoonaround quitting time Respondent held a beer and pizzaparty at the shop for the employees.According toMorgan's undenied testimony, ServiceManager Kitchen following the meeting told them the beerand pizza were on him.The timing of this impromptu party, occurring followingacceptance by the employees of Respondent's wage offerwithout any explanation being offered, leads me toconclude and I so find such party was given to rewardthem for their acceptance of the wage offer and to inducethem to obtain the Union's approval of such offer.Respondent's contention Shop Steward Morgan wasacting asthe Union's agent, and therefore its negotiationswith him as well as the employees were lawful, is rejected.According to Morgan's undenied testimony which I credit,on at least 10 or 12 different occasions when ServiceManager Kitchen talked to him about Respondent's wageoffer he informed him he had no authority to negotiate on89thewage reopener. Further,Respondent offered noprobative evidence which would refute his denials.C.Bad FaithBargainingAccording to Shop Steward Morgan, after he hadreportedKitchen'smeeting with the employees to theUnion,BusinessRepresentative Velez called him on July 9at the shop and they had a three-way telephone conversa-tion with President O'Connor. Velez informed O'Connorthe proceedings on the previous day were illegal, men-tioned filing unfair labor practice charges, and requestednegotiationsto begin as soon as possible. After O'ConnorinquiredwhetherVelez had any written demands ameeting wasarranged for July 12.WhenBusinessRepresentative Velez, Assistant ShopSteward Holokyrs, Michael Morgan, and himself attempt-ed to see President O'Connor which according to Morgan'scross-examination occurred on July 10 rather than July 12,O'Connor was unavailable. Morgan stated they gave theUnion's written proposal to Service Manager Kitchen whopursuant to their request indicated there would be noproblem in making thewagesretroactive.Kitchen in-formed them he would talk with O'Connor and they couldcall each other about an appointment. Although Morganclaimed the proposal containedrateshigher than theQueensboro rates the proposal was not offered intoevidence.ServiceManager Kitchen denied such a meeting tookplace or that he had received such a proposal from theUnion.Shop Steward Morgan testified on July 12 when he andBusinessRepresentative Velez met with President O'Con-nor,O'Connor informed them he had received theirproposals and thought they were ridiculous. Velez repliedthey were only for negotiations. O'Connor told them ifthey werestill insistingon the Queensboro rates they werewasting their time. After Velez indicated if O'Connorrefused todiscussthe matter he would not be bargaining ingood faith and that he would have to bring that charge upwith the other unfair labor practice charges againstKitchen, O'Connor agreed to discuss the matter. MichaelMorgan, a member of the negotiating committee, wascalled into the meeting. Velez started by mentioning therewas an unwritten agreement between the Company andUnion about following up the Queensboro rates and hecouldn't understand what was holding it up. He accusedKitchen of having tried to split up the shop and bust theUnion. Velez reminded O'Connor the Union had given theCompany its proposal and O'Connor had informed himtheCompany was preparing a, proposal. The proposalpresented by O'Connor was the same proposal as thatpreviouslyoffered the employees by Kitchen. Velezrejected it.When Velez inquired about whether a wageincrease would be retroactive as Kitchen had promised theemployees O'Connor replied there would be no retroactivi-ty.Another appointment was arranged for July 14.Morgan testified the July 14 meeting was attended byBusinessRepresentativeVelez,MichaelMorgan, andhimself for the Union and President O'Connor and ServiceManager Kitchen for Respondent. Velez presented theQueensbororatesas the Union's proposal and O'Connor 90DECISIONSOF NATIONALLABOR RELATIONS BOARDrenewed Respondent's previous offer. Velez informed themhe was goingtodiscussthematter with the Union'sPresidentMeyers and inform the employees they wouldprobably have to prepare for a strike and they would fileunfair labor practice charges. O'Connor's response was hedidn't want to talk anymore because it had ruined his dayand requested they put it over for a couple of weeks.President O'Connor testified his first contact with anyunion representative occurred on July 620 whenBusinessRepresentativeVelez accompanied by Brian Morganinformed him he was there for wage negotiations. O'Con-nor's reply was he thought they had a deal and were justthere to ratify it.21 Velez responded angrily and informedhim that was not the case and requested permission tospeak to the employees which request was granted. Velez,after speaking to them, began cursing O'Connor accusinghim of having propagandized the employees which he hadno right to do and after stating he wasn't going to acceptthewage vote or ratification, requested O'Connor todiscuss it.According to O'Connor when he agreed todiscuss it Velez suggested he would call him later in theweek about a meeting. O'Connor also told him the meetingwith the employees had been called by Morgan oncompany time rather than by Kitchen on coffeebreak.During the meeting Velez mentioned the Queensboro ratesas a package and told him it provided for $1.29 increase forA mechanics and a 65-cent increase for B mechanics.When O'Connor asked about incentive, work conditions,and classifications, Velez replied he didn't really want todiscuss that. He also told Velez about the raise offeredbeing retroactive.O'Connor stated the next meeting with Velez was held onJuly 9, attended by Brian Morgan and Andrew Holokyrs.Afterdiscussing thewage settlement which ServiceManager Kitchen had allegedly reached with the employ-ees O'Connor told him he thought they should ratify it andthat under the agreement the employees would receiveretroactive pay from July 1. Velez's response was it wasunacceptable because it was not the Queensboro package.O'Connor replied he was not aware of what the Queens-boro package was. Whereupon, Velez replied it was thestandard in the industry. O'Connor brought up specificVolkswagon dealerships and the fact they were paying lessper hour and explained the Company's incentive pay.O'Connor also mentioned some of his own employees weremaking more than the current union wage. According toO'Connor the meeting ended with Velez suggesting theygive it more time and agreed to meet later with a time to bearranged.O'Connor testified the following Monday there was athree-way telephone conversation between Velez, BrianMorgan, and himself, at which time he told Velez theCompany's position was a good one and they had given theemployees a generous raise and with the incentive pay theywould be making more than at any other dealer. Velezrequested and it was agreed they would meet again on July15.O'Connor denied he had received any union proposalfrom Service Manager Kitchen and to his knowledge nonehad been given to Kitchen by the Union.ServiceManager Kitchen testified he attended onemeeting held between July 6 and July 12, at whichBusinessRepresentative Velez told President O'Connor he was thereto negotiate wages and the package they wanted was $1.29and 65 cents. O'Connor replied the package previouslyoffered throughBrianMorganwas the package theCompany stood on. Velez concluded by saying they wouldhave toset adate for future negotiations.The last meeting held prior to the strike occurred on July15.On that dayBusinessRepresentativeVelez,UnionPresident Sam Meyers, Union Representative Chip Mar-selli,MichaelMorgan, and Shop Steward Morgan metwith President O'Connor andServiceManagerKitchen.Shop Steward Morgan testified President Meyers acted asspokesman for the Union and told them what the Union'sscale and Queensboro rates were and mentioned there wasan unwrittenagreementRespondent was supposed to pickup the Queensbororatesand Respondent had led the shopto believeitwas settleduntil June when it offered theemployees a ridiculous 7-percentfigure.Meyers, afterthreatening to bring unfair labor practice charges forKitchen's actions and for refusingto bargain, indicated thematters could be overlooked provided Respondent wasready to startseriousnegotiations;otherwise a strikerecommendation would be made. Following these com-mentstherewasa discussionof facts and figures withO'Connor stating they made more money than most shopsbecause of the incentive pay, with Meyers responding thatwas all the more reason the employees should be gettingthe same hourly rate as everyone else because their workwas superior. When Meyers indicated the employees' paywould continue to add up if negotiations were prolongedbecause of the promise of retroactive pay, O'Connor toldthem there would be no retroactive pay. A heateddiscussion ensued following which Meyers stated he wasgoing to talk to the employees and take a strike vote.O'Connor's responsewas he knew the employees wouldaccept Respondent's offer instead of striking.Michael Morgan who attended the meeting stated theUnion's proposed offer was the Queensboro rates retroac-tive to July 1 with Respondent's offerthe same amounts aspreviously offered the employees with Respondent claim-ing it couldn't afford to pay more. After Meyers rejectedthe offer and requested negotiations, O'Connor informedthem it was a rock bottom offer which if they didn't acceptthey would have to strike although he felt the employeeswould not strike. Michael Morgan also recalled O'Connordiscussing other automobiledealersand Meyers informingO'Connor about filing charges and complaining of hisrefusal to make thewage increaseretroactive.President O'Connor's version of the July 15 meeting wasthat PresidentMeyers started off by asking him aboutcertain benefits whereupon he reminded him it was strictlya wage reopener. Meyers then brought up the Union'sproposal of $1.29 and 65 cents saying it was a standardcontract.According to O'Connor Respondent's proposedofferwas thesameas that which the employees had20O'Connor first placed the date as July 721President O'Connor admitted there had been no prior arrangementwith the Unionto ratifyany agreement reached with the employees COURTESY VOLKSWAGEN, INC.91already agreed to accept. During the discussions O'Connorbrought up other dealers and Meyers told him he didn'tknow what he was complaining about because he wouldgeta factory warranty increase to offset the raise.O'Connor informed him that was not the case. Meyers,after caucusing with the employees, returned and askedO'Connor if he had changed his mind. O'Connor's replywas he thought it was a fair offer and explained theeconomic plight of the Company. Meyers concluded bysaying they had no choice but to pull the men out and left.O'Connor denied any reference was made in this meetingabout his refusing to bargain in good faith or of chargesbeing filed.ServiceManager Kitchen testified at the July 15 meetingthatMeyers started out by discussing certain benefitsbeforeO'Connor corrected him, saying it was strictly awage negotiation meeting, which Velez affirmed. Follow-ing this there was a lengthy discussion between Meyersand O'Connor about wages. The Union was asking for a$1.29-an-hour increase for the A mechanics and a 65-cent-an-hour increase for everyone else. O'Connor repeatedRespondent's offer which was the same as the employeeshad already accepted. O'Connor's position was that was allthe Company could afford to pay. O'Connor also discussedother dealerships.When Meyers brought up the warrantyrate would make up for the increase, O'Connor explainedhow it would not. According to Kitchen, Meyers aftertalking to the employees repeated the Union's offer statingifnecessary he would take the people out on strike.O'Connor responded by repeating the Company's offerclaiming it was all they could afford to pay whereuponMeyers left.Both O'Connor and Kitchen testified during the July 15meeting they heard Meyers make some remark to ShopSteward Morgan about he thought Morgan had this thingallhandled.However, the evidence is not sufficient toestablish what the alleged remark had reference to.While a review of the evidence pertaining to thesemeetings held between representatives of Respondent andthe Union discloses certain discrepancies in their testimo-nies, such as the dates the meetings were held and whetherfilingchargeswas discussed, none of which I findnecessary, to resolve, there was substantial agreement and Ifind the Union was seeking the Queensboro rates whereasRespondent's only offer was the same as that upon which ithad already reached an agreement with the employees withthe exception Respondent's wage offer would no longer beretroactive as originally promised. The exception is basedupon the testimonies of Shop Steward Morgan andMichael Morgan which I credit and partially corroboratedby Service Manager Kitchen's testimony that he believedPresidentO'Connor had changed the offer to eliminateretroactive pay. O'Connor admitted at the hearing suchofferwas Respondent's final wage offer over which itwould endure a strike.D.The Unfair Labor Practice Strike andSolicitationof Strikers Through Threats andPromises to Abandon the Union and Return to WorkOn July 15, when President Meyers reported the resultsof the negotiation meeting with President O'Connor andServiceManager Kitchen to the employees in the bargain-ing unit and after mentioning filing charges concerningRespondent's conduct, the employees voted unanimouslyto strike. The strike began immediately and a picket linewas established the next day. These findings are based onthe undenied testimony of Shop Steward Morgan, Assist-ant Shop Steward Holokyrs, and Michael Morgan. At thetime the hearing was held in March, 1972, the strike againstRespondent by the Union was continuing.According to President O'Connor, since the strike began,two negotiation meetings have been held with the Unionthrough the State Mediation Service. These meetings, firstrequested by the Union in August, were held on December21 and in January, 1972. However, neither party haschanged its wage proposal.Several incidents occurred involving striking employees.Daniel Ruffini testified the day before the strike began heasked Service Manager Kitchen in the presence of anotheremployee Tony Pasquale to get him a job if they went onstrike because he didn't want to go on strike. Kitchen'sreply was whatever happened he would be taken care of.The day after the strike began22 Ruffini requestedKitchen to come to his apartment. Tony Pasquale was alsopresent.When Kitchen arrived Ruffini asked him if he hadfound him a job like he had promised. Kitchen replied hewas still looking and he would get in touch with him later.Ruffini stated on several other occasions in July while hewas on the picket line he had asked Kitchen if he hadfound him a job.About the first week in August, Kitchen approached himon the picket line and asked him if he would be home laterthat day. They met at Ruffini's home. According toRuffini, Kitchen asked him if he wanted to come back towork because he needed him and no matter what theUnion had told him there would always be a position at theCompany for him. Ruffini stated he told Kitchen hecouldn't go back because he wouldn't cross the picket line,but preferred that Kitchen would get him another job as hehad promised. Kitchen replied he couldn't get him a jobbecause he had broken his promise to him. When Ruffiniinquired how he had broken his promise, Kitchen told himhe had only said he would get him a job if he stoppedpicketing.Ruffini testifiedKitchen told him the otheremployees wouldn't be coming back to work and neitherwould he unless he went back immediately. Ruffini stated,although he couldn't recall how it came up, that hementioned Kitchen's going on vacation. When Kitchenindicated he was flying down to the Bahamas, Ruffini toldhim he would like to go. Kitchen's response was if he cameback to work immediately something could be worked out.ServiceManager Kitchen admitted meeting with Ruffinand Pasquale at Ruffini's home on the evening of July 15at Ruffini's request. According to Kitchen when they asked22While the date is not critical I accept Ruffmi's explanation he haderroneously placed the date of this meeting as being July 15 in an affidavit. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDif they could come back to work he did not give them anevening of, August 15, Service Manager Kitchen, who hadanswer because he didn't know the legal` ramifications.driven up in anautomobile and was parked sitting in theRuffini then asked if it was possible for him to get him adriver's seat talking to another employee, Don Dellarocca,position elsewhere and he told him he would try.Kitchen testified at a later date he met Ruffini atRuffini's home. Ruffmi's wife was also present.WhenRuffini asked if he could come back to work he informedhim he could. However, Ruffini's wife stated he could notgo back to work because if he did he would have no friendsto socializewith.Although Kitchen stated during theconversation he mentioned he hoped he and his wife couldtake a vacation trip and had a brochure on a place in theBahamas, he denied promising Ruffini a vacation trip.Since Ruffini, who did not favorably impress me as acredible witness, admitted soliciting Kitchen on numerousoccasions during the strike to find him a job and initiatedthe conversation about the vacation adding he would liketo go and in the absence of his wife, to corroborate histestimony and Kitchen's denials, I do not find the evidencesufficient to establish such threats or promises were madeto him as alleged.Andrew Holokyrs testified about a week after the strikebegan Service Manager Kitchen approached him on thepicket line and asked him how he was doing. After replyingKitchen told him he had really, let him down. WhenHolokyrs asked what he meant Kitchen replied he had hadplansfor him and he wasgoingto be a foreman and theycould have gone a long way together. Holokyrs toldKitchen his loyalty was to the Union because he was amember of the bargaining unit. According to Holokyrs'undenied testimony prior to the strike, Kitchen had askedhim about becoming a shop foreman when ForemanHickey left.Shop Steward Morgan testified on one occasion heoverheard Service Manager Kitchen talking to Holokyrson the picket line during which Kitchen made a statementabout how Holokyrs had surprised him and he had offeredhim a job as foreman and had big plans for him. Morganstated he also heard Kitchen tell Holokyrs he should comeback to work.Kitchen acknowledged having a conversation withHolokyrs on the picket line. His version was he feltHolokyrs had a long way to go with the Company becausehe was an excellent mechanic and they had previouslytalked about his being foreman.WhileKitchen's expressed displeasure ofHolokyrs'action is questionable, I do not find it sufficient ascontended to constitute either a direct or implied threat heWould not receive the foreman's job and according toHolokyrs' own testimony he did not request him to returnto work.NarineRamlogan testified that on July 26, whilepicketing, Service Manager Kitchen told him he would seeto it that he would nolongerbe employed by theCompany. Kitchen denied having made such a statement. IcreditRamlogan's testimony over Kitchen's denial, andfind he threatened to discharge him which threat wasconsistent with his previous discharge and Respondent'ssubsequent acts in discharging Ramlogan in addition to theother strikers, discussedinfra.Harry Singh testified that while he was picketing on thecalled him over. When he approached Kitchen told him heliked him but had something for him then pulled a gun andsaid"Ican put six of those in you."Singh,frightened,walked away and as he did he heard Dellarocca askKitchen if he had a license to carry a gun. Kitchen repliedhe did because he carried the payroll. Singh stated at thetime he saw Shop Steward Morgan running,across thestreet but didn't know whether Morgan had observed theincident.Harry Ramdath, another picket, testified he was stand-ing on the side of the automobile opposite the driver's sideand saw Kitchen take a gun out of the glove compartmentof the automobile at which time Ramdath jumped backand walked away. He stated the window was up on thatside of the automobile and he could not hear what wassaid.Ramdath stated when he turned around ShopSteward Morgan was behind him.Shop Steward Morgan testified he observed Kitchensitting in an automobile parked in the driveway and uponseeing the expressions on the faces of the pickets ran acrossthe street and from the passenger side of the automobilesaw Kitchen putting a gun in the glove compartment.Morgan didn't hear Kitchen make any statements.Accord-ing to him Don Dellarocca and Harry Singh were on thedriver's side and Harry Ramdath was on the opposite side.ServiceManager Kitchen's version was he had driven hisautomobile into the driveway, rolled down his left windowand was talking to Don Dellarocca at which time HarrySingh walked over.When he told Singh hello,Singh replied"You know, how can you sit there like that when youmight getyour throatcut" and made a sign indicating.Kitchen replied "You will have to get past this" andopened the glove compartment which had a camera in itbut didn't take it out. According to Kitchen during thisincident Respondent'sUsed CarManager Breaton came tothe right side of the automobile and knocked on thewindow which he rolled down automatically. Kitchendenied seeing either Ramdath or Morgan. On cross-examination Kitchen changed his testimony by statingSingh told him "You better watch out,you're going to getyour throat cut" and made the sign.Used Car Manager Breaton testified he saw Kitchendrive up in an automobile and stop to talk to DonDellarocca.Breaton knocked on the right side windowwhich Kitchen opened for him and he stuck his head in totalk to Kitchen. However, Kitchen continued to talk toDellarocca.When Harry Singh started walking backtoward the automobile Kitchen asked him how he wasdoing. Singh replied "Hey, man, aren't you afraid ofgetting your throat cut." Kitchen reached over to his glovecompartment opened it, reached in, and said "You'd haveto get pass this." Breaton stated he saw a camera in theglove compartment at which time he just walked away.Breaton, who considered the incident humorous, denied hesaw either Ramdath or Morgan or a gun.Both Singh andRamdath denied Breaton was present on that occasion.I credit Singh's testimony and find Kitchen threatenedhim with a gun.Both Morgan and Ramdath who I credit COURTESY VOLKSWAGEN, INC.corroboratedSingh's testimonyKitchen had a gun.Kitchen's denial, and his version it was Singh instead whomade the threat, are discredited, as well as Breaton'stestimony. In addition to those reasons previously given fordiscrediting him, Kitchen contradicted himself on cross-examination by alleging Singh made a direct rather than animplied threat as he had initially testified. Moreover, hadSingh made such a threat which frightened him as Kitchenalleged, and had Breaton overheard it as he alleged, it isnot plausibleKitchen would have reacted merely byreaching for his camera or that Breaton would have foundthe incident humorous.While Parts Manager Harry Wright admitted on severaloccasions asking striker Leo Tokarski how long he wasgoing to be on strike, in the absence ofanyevidence toestablish he solicited him to return to work or made anythreats or promises to him, I do not find Wright's conductviolated the Act. Tokarskt, who was not alleged as adiscriminatee, returned to work on his own request afterremaining on strike about a month and a half.The evidence establishes, and I find, that the strike wascaused by Respondent's bargaining directly with theemployees over the wage increase; by soliciting them toacceptRespondent'swage offers through threats oflockouts and discharge and giving a party for them; bytemporarily discharging Ramlogan; and by offering ShopSteward Morgan money to withdraw from the Union andrefusing to bargain in good faith with the Union over thewage increase all, of which conduct as discussedinfraisfound to be unlawful. The strike was prolonged by thethreats made to the striking employees and by terminatingand refusing to reinstate the strikers upon the uncondition-al offers to return to work, discussedinfra.Therefore I findthe strike was an unfair labor practice strike caused andprolonged by Respondent's unfair labor practices.E.Terminationof the Strikers and Refusals toReinstate ThemOn the dates set forth opposite their names Respondentsent letters to the following employees notifying each ofthem they had been permanently replaced.Brian Morgan-September 22Michael Morgan--September 14Harry Singh-September 7Andrew Holokyrs-August 26David Ruffin August 26Harry Ramdath-August 23Solomon Patterson-September 22Two other employees, namely James Carley and NarineRamlogan,23 were sent similar but undated letters. Theparties stipulated the letters were received by the above-named individuals on or about the dates indicated in theletterswith Carley's received on July 31 and Ramlogan'son August 3. The reason given by Respondent in its lettersfor permanently replacing them was in order for Respon-dent to continue its business and service its customers. Theletters further stated all outstanding monies had been23Ramlogan's letter was not received in evidence.24Both dates appeared on the telegram without any explanation offeredfor the discrepancy.25D. Della Rocca was not alleged as a discriminatee.93mailed to the employees and effective as of the dates of thelettersthey were no longer covered by the fringe benefitprograms at Respondent.All of the nine employees named above who are thediscriminatees here unsuccessfully attempted to return towork in November. President O'Connor acknowledged ontwo occasions, November 5 and November 15, havingconversationswith the UnionBusinessRepresentativeVelez concerning their attempted reinstatement. On thefirstoccasionVelez, accompanied by Brian Morgan,Daniel Ruffin, and Nanne Ramlogan, told O'Connor theemployees wanted their jobs back. Velez on the secondoccasion, accompanied by Brian Morgan, Daniel Ruffin,Harry Ramdath, Solomon Patterson, and Narine Ramlo-gan, told him the men were there to report for work. WhileO'Connor claimed on both occasions Velez also mentionedresuming negotiations, he had initially specifically deniedany such reference was made at the first meeting. Two ofthe discriminatees,Harry Singh and Harry Ramdath,testified they had attendedsuch meetingswhere PresidentO'Connor was asked for their jobs back and he refused.According to Singh those discriminatees present at theNovember 15 meeting in addition to himself were BrianMorgan, Daniel Ruffin, Michael Morgan, Harry Ram-dath, and Narine Ramlogan. Although Harry Ramdathwas uncertainof the date of the meeting which heattended, those discriminatees present besides himselfincluded Harry Singh, Daniel Ruffin, Narine Ramlogan,and Michael Morgan.Besidesthese meetings there was anexchange of telegrams and a letter concerning reinstate-ment of the discriminatees. On November 8 ' or 9 24 theUnion sent the Respondent the following telegram:THISISTO CONFIRM THAT ON FRIDAY NOVEMBER 5TH1971THE FOLLOWING EMPLOYEES ADVISED YOU INPERSON THAT THEY WISH TO RETURN TO WORKUNCONDITIONALLY: D. DELLA ROCCA, 25, D. RUFFINI, J.CARLEY, A. HOLOKYRS,B.MORGAN,M/MORGAN, S.PATTERSON, H. RAMDATH, N. RAMLOGAN, H. SINGH,. THATOFFER ISREPEATEDHERE,PLEASEADVISETHEUNDERSIGNED IMMEDIATELY.Respondent's reply telegram on November 10 stated inpertinent part as follows: "Wish to advise you that on11/10/71no employees offered to return to work.Reconditional offermade on 11/5/71 Company stillwilling to meet and negotiate."On November 11 or 1226 the Union sent the followingtelegram to Respondent:THIS IS TOINFORM YOU THAT THE EMPLOYEES WILLRETURN TO WORK UNCONDITIONALLY ON MONDAYNOVEMBER15, 1971. WE UNDERSTAND THAT YOU WILLRETURN THEM TO WORK AS PER YOUR TELEGRAM.On November 15 the Union sent another telegram toRespondent as follows:YOUR TELEGRAM OF NOVEMBER LOTH IS UNTRUE. IPERSONNALLY (SIC) ADVISED YOU NOVEMBERLOTH, 27EARLY AM, EMPLOYEES SET TO REPORT TO WORKUNCONDITIONALLY THAT DAY AND YOU REQUESTED26Both unexplained dates appear on the telegram.27O'Connor denied having seenBusinessRepresentativeVelez onNovember 10. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDEMPLOYEESREPORT 11/15. ON 11/15 EMPLOYEESREPORTED AND YOU REFUSED THEM WORK. EMPLOYEESREMAIN READY TO WORK. WE WILL SEEK BACK PAY ANDOTHERREDRESS FORALL TIME LOST SINCE 11/5 OFFER OF11115WAS ALSO UNCONDITIONAL RENEGOTIATION ONWAGES. STATE MEDIATION CURRENT BOARD HAS BEENSEEKING YOUR COOPERATION. PLEASE ADVISE IT OF YOURCURRENT WILLINGNESS.On November 22 Respondent sent the Union a letterwhich provided in pertinent part as follows:The purpose of this letter is to clarify the company'sposition with regard to the offer to return to work madeby yourself on Monday, November 15, 1971 on behalfof employees, Brian Morgan, David Ruffini, NarineRamlogan, Harrylal(sic) Ramdath and Solomon Pat-terson.The 5 employees who have offered to return to workhave been permanently replaced as employees of thecompany. They have been notified by letter of suchreplacement.Differing from my statement that such employeeswould be returned to work on a seniority basis, suchindividual's rights to re-employment would be inaccordance with the NLRB's decision in theLaidlawcase.President O'Connor admitted none of the discriminatees,with the exception of Solomon Patterson, discussedinfra,have been reinstated. According to O'Connor the reasonshe gaveBusinessRepresentative Velez on November 5 fornot reinstating the discrimmatees who applied was becausethey had been permanently replaced and there was nowork available. The subsequent refusals were forsimilarreasons.PresidentO'Connor and Service Manager Kitchentestified, Solomon Patterson was rehired in February 1972to replace another employee who had been terminated;however Patterson quit work after only working about10 days.28Respondent, on the dates set forth opposite their names,sent letters to each of the following discriminatees29offering them immediate and unconditional reinstatementto their jobs.Daniel Ruffini-February 9, 1972Narine Ramlogan-February 17, 1972Michael Morgan-February 11, 1972Brian Morgan-February 15, 1972Andrew Holokyrs-February 28, 1972Harry Singh-February 24, 1972Harry Ramdath-February 22, 1972Although all of the discnminatees named received theirletters offering them reinstatement on or about the datesindicated in the letters, none of them attempted to returnto work after having received their offers. Two of them,namely Daniel Ruffini and Michael Morgan, responded bytelegram the reasons they could not accept the offers werethat they were discriminatory and conditional upon theirabandoning the Union and there were other employeeswith greater seniority who must be recalled before them.Harry Ramdath, who had knowledge other discriminateeswere asked to return at differenttimes, statedhe did notreturn because of the hearing scheduled and on advicefrom the Union.Basedon the foregoing evidence and in particular theUnion's November 8 or 9 telegram to Respondent whereintheUnion repeated an offer on behalf of all thediscriminatees,namingeach of them, to return to workunconditionally, I find that unconditional application forreinstatement to their jobs was made to Respondent by theUnion on behalf of the discriminatees Narine Ramlogan,Harry Ramdath, Daniel Ruffini, Andrew Holokyrs, HarrySingh,Michael Morgan, J. Carley, Solomon Patterson, andBrian Morgan.30 These offers were not conditioned, and Iso find, upon resumption of negotiations.While certain otherstatementscontained in the Union'stelegrams to Respondent may not have been consistentwith the evidence, I find that they were not sufficient todistract from the validityof thereinstatement offers. Cf.Hawaii Meat Company, Limited139 NLRB 966, reversedon other grounds 321 F.2d 397 (C.A. 9).I further find Respondent's refusal to reinstate thesediscriminatees at the time the applications for reinstate-ment were made was because of its position they had beenpermanently replaced, which position was consistent withthe unretracted letters previously sent to the discrimina-tees.Further, contrary to the positions taken by at least two ofthe discriminatees, Daniel Ruffini and Michael Morgan, Ifind the letters Respondent sent to the discriminateesNarineRamlogan,HarryRamdath,DanielRuffini,Andrew Holokyrs, Harry Singh, Michael Morgan, andBrianMorgan constituted valid unconditional offers ofreinstatement.With respect to the two remaining discrimi-nateesJ.Carley and Solomon Patterson, I find noreinstatement offer was made to J. Carley and thatSolomon Patterson was properly reinstated in February,1972.The discriminatees Daniel Ruffini, Narine Ramlogan,Michael Morgan, Brian Morgan, Andrew Holokyrs, HarrySingh, and Harry Ramdath all testified at the hearingwithout contradiction they were still on strike and I so find.F.Analysis and ConclusionsCounsel for the General Counsel contends, and Respon-dent denies, that Respondent violated Section 8(a)(1)(3)and (5) of the Act by bargaining directly with theemployees and inducing them through threats and promis-es to accept Respondent's wage offer; by bargaining in badfaith with the Union; by discriminatorily discharging andrefusingto reinstate employees; and by soliciting strikersthrough threats and promises to abandon the Union andreturn to work. It was further alleged the strike was anunfair labor practice strike. Having already made certainfindings of fact and conclusions adverse to Respondentand when considering them in light of the applicable law29The exact dates he was rehired and quit were not established by the29There was no evidence presented to show J. Carley was offeredevidence There was no contention made and the evidence is insufficient toreinstatement.establish that the reinstatement of Patterson, who testified at the hearing,30No issue was raised with respect to the reporting times indicated in thewas improper.letters. COURTESY VOLKSWAGEN, INC.and provisions of the Act discussed below I find Respon-dent violated Section 8(a)(1), (3), and (5) of the Act..Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 whileSection 8(a)(5) of the Act prohibits an employer fromrefusing"to bargain collectively with the representatives ofhis employees" designated by a majority of them in anappropriate unit. The obligation to treat only with thebargaining representative is exclusive and hence imposesthe negative duty to treat with no other.N.L.R.B. v. Jones& Laughlin Steel Corp.,301U.S. 1. An employer bydisregarding the bargaining representative and negotiatingdirectly with individual employees with respect to wages,hours, and working conditions violates Section 8(a)(1) ofthe Act.Medo Photo Corp. v. N.L.R.B.,321 U.S. 678. Herethe evidence establishes, Respondent admits, and I findthat the Union represented the unit employees. Havingalready found that Respondent through its admittedsupervisor, ServiceManager Kitchen, negotiated Respon-dent's wage offers directly with the unit employees whiledisregarding the Union, and solicited them to accept suchoffers through threats of lockouts and discharge, and bygiving a party for the employees and in addition offeringShop Steward Morgan money to withdraw from theUnion, and threatening strikers Harry Singh with a gunand Narine Ramlogan with discharge, I find such conductinterfered with, restrained, and coerced the employees inthe exercise of their Section 7 rights and Respondent byengaging in such conduct thereby violated Section 8(a)(1)of the Act.Turning to the bargaining meetings which subsequentlytranspired between the parties, the Act imposes "a mutualduty upon the parties to confer in good faith with a desireto reach agreement ...." N.L.R.B. v. Insurance Agents'International Union,361 U.S. 477, 488. Respondent's onlywage proposal offered the Union was that upon which anunlawful agreement had been extorted from employees inthe unit through unlawful negotiations conducted directlywith them and accompanied by threats of lockouts anddischarge if they refused to accept such offer, with theexception the offer to the Union was evenlessthan offeredthe employees because of the refusal to make such raiseretroactive.This fact, considered with Respondent'scontention throughout negotiations the Union shouldratify such agreement and that it was Respondent's finaloffer over which it was prepared to endure a strike, I find issufficient to establish that its conduct in negotiations withtheUnion was but a continuation of its prior unlawfulconduct and that it had no intentions of bargaining in goodfaith with the Union towards reaching an agreement withthe Union over the wage increase; and thereby violatedSection 8(a)(5) and (1) of the Act.Section 8(a)(3) of the Act provides in pertinent part "Itshall be an unfair labor practice for an employer . . . bydiscrimination in regard to hire or tenure of employmentor any term or condition of employment to encourage ordiscourage membership in any labor organization ... .Since Narine Ramlogan, as I have found, was temporarilydischarged for resisting Respondent's unlawful conduct in95negotiating wages directly with the employees, I find hisdischarge violated Section 8(a)(3) and (1) of the Act.The discharge of unfair labor practice strikers alsoviolates Section 8(a)(3) and (1) of the Act.ITT HenzeValue Service,166 NLRB 592, enfd. 435 F.2d 1308 (C.A.5). Since I have previously found the strike constituted anunfair labor practice strike from its inception and thestrikerswere therefore all unfair labor practice strikers, Ifind that Respondent by terminating them violated Section8(a)(3) and (1) of the Act. As unfair labor practice strikersthey are entitled to reinstatement upon application even ifreplacements have been hired.Mastro Plastics Corp. v.N.L.R.B.,350 U.S. 270. An employer's refusal to reinstatesuch strikers violates Section 8(a)(3) and (1) of the Act.Southwestern Pipe, Inc.179 NLRB 364, modified 444 F.2d340 (C.A. 5). Having found the Union made validunconditional applications for reinstatement on behalf ofall the discriminatees whereupon Respondent refused toreinstate them, I find Respondent's refusal violated Section8(a)(3) and (1) of the Act. However when Respondentthereafter sent letters to seven of the discriminateesofferingthem reinstatement,which I have found constitut-ed valid offers of reinstatement, the backpay liability forthose seven discriminatees was tolled.Southwestern Pipe,Inc.,supra.Inasmuch as I have found these sevenemployees have remained on strike since the offers weremade, they still maintain their status as unfair laborpractice strikers and are entitled to reinstatement uponapplication. SeeNational Business Forma,189 NLRB 964.Therefore I find for the reasons stated that it has beenestablished by a preponderance of the evidence Respon-dent violated Section 8(a)(1)(3) and (5) of the Act in thosespecificinstanceswhich I have found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.Courtesy Volkswagen, Inc., isengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.Local 259, International Union, United Automobile,Aerospace and Agricultural Implement Workers of Ameri-ca,UAW, is a labor organization within the meaning ofSection 2(5) of the Act.3.AllService Shop employees of the RespondentlocatedattheRespondent's 8025 Jericho Turnpikelocation, excluding office clerical employees, new and usedcar salesmen,guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times material herein the Union has been, andis now, the exclusive representative of all employees in the 96DECISIONS OF NATIONALLABOR RELATIONS BOARDaforesaid appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing on and after July 6, 1971, to bargaincollectively in good faith with Local 259, InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, as the exclusivebargaining representative of the employees in the aforesaidappropriate bargaining unit over the wage reopener, theRespondent has engaged in unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act.6.By disregarding the Union and bargaining directlywith its employees; by threatening its employees withdischarge and lockouts and giving them a party to inducetheir acceptance of Respondent's wage offer; by offeringan employee money to withdraw from the Union; and bythreatening strikers with a gun and discharge, Respondenthas interfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed in Section 7 of theAct, thereby violating Section 8(a)(1) of the Act.7.By temporarily discharging Narine Ramlogan on orabout June 28, 1971, and by discharging unfair laborpractice strikersNarine Ramlogan on August 3, 1971,Harry Ramdath on August 23, 1971, Daniel Ruffini onAugust 26, 1971, Andrew Holokyrs on August 26, 1971,Harry Singh on September 7, 1971, Michael Morgan onSeptember 14, 1971, J. Carley on July 31, 1971, SolomonPatterson on September 22, 1971, and Brian Morgan onSeptember 22, 1971, and by thereafter refusing to reinstatesaid strikers on or about November 8 or 9, 1971, whenproper applications for reinstatement were made, theRespondent has discriminated in regard to the hire, tenure,and conditions of employment of its employees, therebydiscouragingmembership in the Union, in violation ofSection 8(a)(3) and (1) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9.The strike which began on July 15, 1971, having beencaused and prolonged by Respondent's unfair laborpractices, is an unfair labor practice strike.THE REMEDYHaving found that the Respondent has engaged incertainunfair labor practices within the meaning ofSection 8(a)(1),(3),and(5) of the Act I shall recommendthat it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Accordingly, it is recommended Respondent be ordered tobargain collectively in good faith with the Union, as theexclusive representative of the employees in the aforemen-tioned unit, upon request, over the wage reopener.Since I have found the strike was an unfair labor practicestrike and Respondent discriminatorily refused to reinstatestrikersNarine Ramlogan, Harry Ramdath, Daniel Ruffi-ni,Andrew Holokyrs, Harry Singh, Michael Morgan, J.Carley, Solomon Patterson, and Brian Morgan on Novem-ber 8 or 9, 1971, when they unconditionally offered toreturn to work, it is recommended Respondent be requiredtomake them whole foranyloss of pay they may have31 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided insufferedas a resultof Respondent's refusal to reinstatethem from November 8 or 9, 1971, until such dates as theyare or have been offeredreinstatement.As found hereinRespondent offeredreinstatementtoDavid Ruffim onFebruary 9, 1972, Narine Ramlogan on February 17, 1972;Michael Morgan on February 11, 1972; Brian Morgan onFebruary 15, 1972; Andrew Holokyrs on February 28,1972; Harry Singh on February 24, 1972; Harry Ramdathon February 22, 1972; and Solomon Pattersonsometime inFebruary 1972.SinceJ.Carley has not been offeredreinstatementI shall recommend that Respondent offerhim immediate and full reinstatement to his formerposition,or if that position no longer exists, to asubstantially equivalent position without prejudice to hisseniority and other rights and privileges,dismissing, ifnecessary, any replacements hired, and that the Respon-dent make him whole for any loss of pay he may havesufferedas a resultof Respondent's refusal to reinstate himfrom November 8 or 9, 1971, untilsuch time as he isofferedreinstatement.Regarding employees Daniel Ruffi-ni,Narine Ramlogan, Michael Morgan, Brian Morgan,Andrew Holokyrs, Harry Singh, and Harry Ramdath, whodeclined Respondent's reinstatement offers but who haveremained on strike and occupy the status of unfair laborpractice strikers,Respondent shall be ordered to offerthem, upon application, immediate and full reinstatementto their former positions or, if those positions no longerexist,to substantially equivalent positions without preju-dice to their seniority and other rights and privilegesdismissing,ifnecessary, any replacements; and Respon-dent will make them whole for any loss of pay they maysufferby reason of Respondent'srefusal,ifany, toreinstate them upon their applications. Backpay shall becomputed in accordance with the formula prescribed bythe Board inF.W.Woolworth Company,90 NLRB 289,together with 6 percentinterest per annum, to be computedin accordance withIsisPlumbing & Heating Co.,138NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 31ORDERRespondent, Courtesy Volkswagen, Inc., its officers,agents, successors, and assigns shall:1.Cease and desist from:(a) Refusing to bargain collectively in good faith over thewage reopener with Local 259, International Union,United Automobile, Aerospace and Agricultural Imple-mentWorkers of America, UAW, as the exclusiverepresentative of all the employees in a unit composed of"all service shop employees of the Respondent located atthe Respondent's 8025 Jericho Turnpike location, exclud-ing office clerical employees, new and used car salesmen,guards and supervisors as defined in the Act."(b) Discouraging membership in Local 259, InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, or any other laborSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes. COURTESY VOLKSWAGEN, INC.organizationby terminating or refusing to reinstateemployees because of their union or strike activities or inany other manner discriminating in regard to hire or tenureof employment or any term or condition of employment.(c)Dealing individually with any of its employees in theaforementioned bargaining unit in derogation of theirbargaining representative.(d)Threatening its employees with discharge andlockouts and giving them parties to induce them to acceptRespondent'swage offers negotiated directly with theemployees.(e)Offering its employees money to withdraw from theUnion.(f)Threatening its striking employees with bodily harmor discharge to induce them to abandon the Union andreturn to work.(g) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistlabor organizations, to bargain collectively through repre-sentatives of their own choosing, or to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section7 of the National Labor Relations Act, as amended, or torefrain from any or all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withLocal 259, InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers of Ameri-ca,UAW, as the exclusive representative of the employeesin the aforementioned bargaining unit over the wagereopener.(b)Offer J. Carley immediate and full reinstatement tohis former position or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority and other rights and privileges, discharging, ifnecessary, any replacements, and make him whole for anyloss of earnings he may have suffered by the Respondent'sNovember 8 or 9, 1971, refusal of his unconditionalapplication therefor, from November 8 or 9, 1971, to thedate of a valid offer of reinstatement in the manner setforth in the section of this Decision entitled "MeRemedy."(c)Make Narine Ramlogan, Harry Ramdath, DanielRuffmi, Andrew Holokyrs, Harry Singh, Michael Morgan,Brian Morgan, and Solomon Patterson whole for any lossof earnings they may have suffered by the Respondent's32 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."97November 8 or 9, 1971, refusal of their unconditionalapplications for their positions from November 8 or 9,1971, to the dates previously found each was made a validoffer of reinstatement in the manner set forth in the sectionof this Decision entitled "The Remedy." Upon application,offer each of them who I have found remained on strike,which includes all of those except Solomon Patterson whowas reinstated and who occupy the positions of unfairlabor practice strikers, immediate and full reinstatement totheir former positions or if those positions no longer existto substantially equivalent positions, without prejudice totheir seniority and other rights and privileges, dischargingifnecessary, any replacements hired and make each ofthem whole for any loss of earnings they may suffer as aresult of any subsequent refusal of their unconditionalapplications for reinstatement, if made, in the manner setforth in the section of this Decision entitled "TheRemedy."(d) Notify any of the employees named in the precedingparagraphs, excepting Solomon Patterson, if presentlyserving in the Armed Forces of the United States, of theirright to full reinstatement upon application in accordancewith the Selective Service Act, and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(e) Preserve, and, upon request make, available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amounts ofbackpay due under the terms of this Order.(f)Post at its Woodbury, New York, facilities copies ofthe attached notice marked "Appendix." 32 Copies of saidnotice, on forms furnished by the Regional Director forRegion 29, shall, after being duly signed by the Respon-dent's authorized representative, be posted immediatelyupon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.33IT IS FURTHER ORDERED that the consolidated complaintbe, and it hereby is, dismissed insofar as it alleges unfairlabor practices not found herein.33 Inthe event that this recommended Order is adopted by the Boardafter exceptions havebeenfiled,thisprovisionshallbe modified to read:"Notify the Regional DirectorforRegion29, in writing, within 20 daysfrom the date ofthisOrder,what steps the Respondent has takento complyherewith."